DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 26 October 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment to claim 1 reciting ““a deflector element extending inwardly from an inside surface of the cannula” overcomes the rejections under Redl’380 and Galt’775 because Galt’775 does not disclose a deflector element.
The amendment to claim 21, reciting “wherein the second passageway completely surrounds the first passageway at least at a distal end of the cannula”, overcomes Redl’380 because the first and second passages (30’ and 29’, respectively) extend collinearly (see Figures 1, 3) and therefore the second passageway does not completely surround the first passageway, as now required by claim 21. 
However, the amendment to claim 21 fails to differentiate over Galt’775 and the rejection is maintained. No specific arguments were made regarding the rejection under Galt’775 to claim 21. 
The amendment to claim 23, which requires the second passageway is “coaxial with a longitudinal centerline axis of the internal air flow passageway” and “a deflector element extending inwardly from an inside surface of the cannula near the tip of the 
However, upon further search and consideration, a new rejection to all the claims follows below. 

Claim Objections
Claim 10 objected to because of the following informalities:  Claim 10 was amended to recite “the gas passageway” on line 3. In order to be consistent with the rest of the claims, this should be recited as “the expansion gas passageway”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 11 recites “the substance supply channel comprises an elongate body…being advanceable through the expansion gas passageway…”. However, claim 11 depends from claim 10 which recites, inter alia, “the substance supply channel surrounds the gas passageway”. These limitations are mutually exclusive:  
For example, paragraphs [0117]-[0118] disclose a supply channel advanced within the expansion fluid passageway. However, this embodiment (Figures 5-6) does not further disclose the supply channel surrounds the expansion fluid passageway. These mutually exclusive limitations are not disclosed in any other part of the application, as filed. 	
Claim 12 recites “the substance supply channel is internal to or surrounded by at least a portion of the expansion gas passageway”. However, claim 12 depends from claim 10 which was recites, inter alia, “the substance supply channel surrounds the gas passageway”. The application, as filed, does not provide support these contradicting limitations. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “the substance supply channel comprises an elongate body…being advanceable through the expansion gas passageway…”. However, claim 11 depends from claim 10 which recites, inter alia, “the substance supply channel surrounds the gas passageway”. It is unclear how the substance supply channel can be advanced through the expansion gas passageway, as required by claim 11, if the substance supply channel surrounds the expansion gas passageway. These limitations are contradictory. 
Claim 12 recites “the substance supply channel is internal to or surrounded by at least a portion of the expansion gas passageway”. However, claim 12 depends from claim 10 which recites, inter alia, “the substance supply channel surrounds the gas passageway”. These limitations are contradictory. It is unclear how the substance supply channel can be both (i) internal to the expansion gas passageway and (ii) surround the expansion gas passageway since these limitations require opposite structures. Clarification is required. 

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voegele et al. (US Patent Application 2008/0121657).
Claim 1: Voegele’657 teaches a device capable of applying a bubble of a bioadhesive substance to a tissue surface that includes a cannula (291) having a proximal end and a distal end (tip 294) and an intermediate portion extending in between. 
The distal tip (294) has a bubble support surface (ring shaped surface forming the distal tip) and an exit port extending through the bubble support surface (Figure 16 indicates the cannula is hollow). 
The device includes a substance reservoir (272) comprising a bioadhesive substance (80 or 81; paragraph [0064]) coupled with the device (Figures 11). 
There is an expansion gas passageway (266, 266a, 291b) extending through the intermediate and distal portion of the cannula (291) that is in fluid communication with the exit port (Figures 15, 16). The expansion gas passageway  is separate from the bioadhesive (which moves through channels 291a and 291c) along a length of the intermediate and distal portions of the expansion gas passageway. 

Voegele’657 teaches an actuator (232) coupled with the source of expansion gas and configured to selectively advance the material through the expansion fluid passageway and the exit portion upon actuation of the actuator (paragraph [0063]-[0065]). 
Voegele’657 teaches providing the tip with a deflector element (451) extending inwardly from an inside surface near the distal end of the cannula (Figure 21) in order to enhance the mixing of the two components of material (paragraph [0069]). 
Because the structure recited in the reference is substantially identical to that of the claims, the claimed properties are presumed to be inherent. See MPEP 2112.01. Therefore, because the claim recites a cannula applying a bubble of adhesive to a tissue surface with no additional structure, and Voegele’657, as modified, teaches a cannula (10) for applying an material to tissue (paragraph [0002]), the device of Voegele’657 is presumed to be inherently capable of functioning to such that the cannula tip is configured to support a layer of a substance on the bubble support surface so that the layer completely covers the distal portion; the device is configured such that advancement of the expansion fluid from the fluid source through the exit port causes at least one bubble of the substance to form from the layer of the substance on the bubble support surface of the distal tip; and the device is configured to transfer the bubble from the distal tip to a tissue surface. 
Claim 2: In Voegele’657, the bioadhesive substance (flowing through passages 291a, 291c) at least partially surround a volume of the expansion fluid (flowing through passage 291b). 
Claim 3: The distal tip (294) of Voegele’657 is a retention ridge, lip and/or rim and is configured to support a bubble for the reasons outlined in claim 1.
Claim 5: The distal tip (294) of Voegele’657 is configured to support a plurality of bubbles on the bubble support surface because the structure recited in the reference is substantially identical to that of the claims and the claimed properties are presumed to be inherent. See MPEP 2112.01.
Claim 6: Voegele’657 teaches a handle (226) configured to support an actuator (232) and the source of expansion fluid (202) (Figure 11). 
Claim 7: Voegele’657 is configured to form a bubble that comprises a spherically shaped film of the substance at least partially enclosing the expansion fluid advanced through the exit port for the reasons outlined in claim 1. 
Claim 10: Voegele’657teaches a substance supply channel (291a or 291c) aids in supplying the bioadhesive from the substance reservoir (272) to the distal tip of the device (Figure 11, paragraph [0066]). The substance supply channel (291a or 291c) surrounds the gas passageway (291b ) because the term “surround” is being interpreted to include partially surrounding. The substance supply channel 
Claim 13: In Voegele’657, the substance reservoir (272) comprises a well (Figure 11) containing the bioadhesive. The wells are configured to receive a distal tip (294) of the device because the distal tip is detachedly connected to the device using (Figures 11,  15). Therefore, the distal tip portion (294) can be removed from the device and inserted into the reservoir containing the bioadhesive. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Voegele’657, as applied to claim 1, further in view of Redl et al. (US Patent Application 2010/0168779). 
Voegele’657, as modified, teaches the limitations of claim 4 except for a concave curved depression in the bubble support surface (i.e. distal tip at the exit port). 
Redl’779 is directed towards a similar device for delivering a bioadhesive. Redl’779 teaches providing the distal tip at the exit port with a concave curved depression (82’) in order to aid in directing the bioadhesive in a desired direction (paragraphs [0034], [0035]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Voegele’657with a curved concave distal surface, as taught by Redl’779, in order to provide the stated advantages. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele’657, as applied to claim 1, further in view of Richards et al. (US Patent Application 2007/0191781).
Claims 8, 9: Voegele’657 teaches the limitations of claims 8 and 9 except that the actuator is in the form of a compressible bladder (claim 8) or a wheel movable along a compressible bladder (claim 9). 
Richards’781 teaches a device for dispensing a surgical adhesive (paragraph [0002]). The device can have a non-compressible reservoir (31 or 34), as in the Voegele’657 device, or alternately can use a compressible bladder (500) configured to expel a material from the source of the material (Figures 22a, 22b; paragraph [0069]). The compressible bladder can include a wheel (520) movable along the compressible bladder to provide pressure to the bladder and eject the material from the reservoir. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Voegele’657 such that the actuator is in the form of a compressible bladder having a wheel movable along the bladder, as taught by Richards’781, because Richards’781 teaches it would be known to make this substitution (paragraph [0069]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Voegele’657, as applied to claim 1, further in view of Kanner (US Patent 5,324,305).
Voegele’657, as modified, teaches the limitations of claim 14 except for a cautery component at the distal tip of the device. 
Voegele’657, Kanner’305 teaches a tool for dispensing bioadhesive during surgery (column 1, lines 5-11). Kanner’305 teaches providing a heating component (40) near the tip (38) for reducing the viscosity of the dispensed material so that it is more easily dispensed (column 3, lines 33-39). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Voegele’657with a heating element, as taught by Kanner’305, in order to provide the stated advantage. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Richards’781. 
Claim 21: Richards’781 teaches a handheld device for applying a bioadhesive bubble that includes an elongate body having a first (proximal) end having a handle (70) and a second (distal) end comprising a cannula (60) with an exit port (“distal tip” 61; paragraph [0045]). 
Richards’781 further teaches a bioadhesive reservoir (34) comprising a bioadhesive substance (paragraph [0045]). 
	The device includes a first passageway (50) in communication with the exit port which is configured to selectively communicate a supply of gas through the exit port (gas is not positively recited; first passageway 50 is connected with a  source of material via reservoir 31 and capable of delivering a gas instead of the disclosed fluid because of its structure) . 
	There is a second passageway (passageway of element 60) in communication with the bioadhesive reservoir (via tube 35) and configured to selectively communicate 
The second passageway (passageway of element 60) completely surrounds the first passageway (50) at the distal end of the cannula (Figures 1a, 1b and paragraph [0045] indicate the channels are coaxial). 
	The first passageway (50) is configured to maintain the supply of gas out of contact with the bioadhesive until the gas is directed through the bioadhesive at the second (distal) end of the elongate body (Figure 1a-1c; paragraph [0045])
The first passageway (22) is configured to direct the supply of gas through a layer of bioadhesive that is received by the second end (61) of the elongate body to produce a bubble: Because the structure recited in the reference is substantially identical to that of the claims, the claimed properties are presumed to be inherent. See MPEP 2112.01. Therefore, because the claim recites a cannula applying a bubble of adhesive to a tissue surface with no additional structure, and Richards’781 discloses a cannula (60) for applying an adhesive to tissue (paragraph [0045]), the device of Richards’781 is presumed to be inherently capable of functioning such that the cannula tip is configured to generate a bioadhesive bubble for a bioadhesive when a gas flows through the bubble expansion media passageway; maintain the bubble on the cannula tip when the gas stops flowing through the bubble expansion media passageway; and release the bubble when the bubble is brushed against a retina or when the gas flows again through the bubble expansion media passageway. 
Although Richards’781 is not disclosed for placement into the eye, the ability to change the size/scale of a device is considered a routine modification. It would be 
Claim 22: Richards’781 teaches a joining portion comprising a coupling end (“luer fitting”) configured to interact with the proximal portion of the cannula (60). The proximal portion of the cannula is configured to reversibly interact with the coupling end of the elongate body (paragraph [0045] discloses the cannula 60 can be connected to the rest of the device using luer fittings. These are well known to be reversible.). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Galt et al. (US Patent 6,478,775). 
Claim 21: Galt’775 teaches a handheld device for applying a bioadhesive bubble that includes an elongate body having a first (proximal) end having a handle (30) and a second (distal) end comprising a cannula (10) with an exit port (12). 
Galt’775 further teaches a bioadhesive reservoir comprising a bioadhesive substance (polymer material connected via port 36 as described at column 4, lines 62-65; this is able to function as a bioadhesive because it is disclosed as a bulking agent used to close an opening – column 1, lines 5-12). 
	The device includes a first passageway (22) in communication with the exit port which is configured to selectively communicate a supply of gas through the exit port (gas is not positively recited; first passageway 22 is connected with a  source of material via port 34 and capable of delivering a gas instead of the disclosed fluid because of its structure) 

	The second passageway (20) completely surrounds the first passageway at the distal end of the cannula (Figures 2, 4). 
	The first passageway (22) maintains the supply of gas out of contact with the bioadhesive until the gas is directed through the bioadhesive at the second (distal) end of the elongate body (Figure 1, 2). 
The first passageway (22) is configured to direct the supply of gas through a layer of bioadhesive that is received by the second end (12) of the elongate body to produce a bubble: Because the structure recited in the reference is substantially identical to that of the claims, the claimed properties are presumed to be inherent. See MPEP 2112.01. Therefore, because the claim recites a cannula applying a bubble of adhesive to a tissue surface with no additional structure, and Galt’775 discloses a cannula (10) for applying an adhesive to tissue (column 1, lines 5-12), the device of Galt’775 is presumed to be inherently capable of functioning such that the cannula tip is configured to generate a bioadhesive bubble for a bioadhesive when a gas flows through the bubble expansion media passageway; maintain the bubble on the cannula tip when the gas stops flowing through the bubble expansion media passageway; and release the bubble when the bubble is brushed against a retina or when the gas flows again through the bubble expansion media passageway. 

 Claim 22: Galt’775 discloses a joining portion (30) comprising a coupling end (40) for interacting with a proximal end of the cannula (10). The proximal portion of the cannula is configured to reversibly interact with the coupling end of the elongate body because it can be withdrawn since it is a separate element from joining portion 30 and is only connected via o-rings 60.  
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US Patent Application 2007/0191781) in view of Voegele et al. (US Patent Application 2008/0121657). 
Claim 23: Richards’781 teaches a device (10, Figures 1a, 1b) which includes a proximal end having a handle (70), and a distal end having a cannula (60). There is an internal airflow passageway (50) extending through the cannula (60); a reservoir (34) containing a bioadhesive (paragraph [0045]). There is a second passageway (passageway formed by element 60). The second passageway is in fluid communication with the reservoir (via tube 35) extending through the cannula (60) being in fluid communication with the reservoir (paragraph [0045]). The second passageway (formed by element 60) is coaxial with the longitudinal centerline of the internal airflow passageway (50) (Figures 1a, 1b and paragraph [0045] indicate the channels are coaxial). 

Richards’781 does not teach a deflector element extending inwardly from an inside surface of the cannula.
Like Richards’781, Voegele’657 teaches a surgical tool device for mixing and dispensing two components of an adhesive (paragraph [0009]). The two components are mixed when they enter the distal tip of a cannula  (at tip 450; paragraph [0069]); Figures 21, 22). Voegele’657 teaches it is advantageous to provide the tip with a deflector element (451) extending inwardly from an inside surface near the distal end of the cannula (Figure 21) in order to enhance the mixing of the two components of material (paragraph [0069]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Richards’781 with a deflector element, as taught by Voegele’657, in order to provide the stated advantages. 
Because the structure recited in the references is substantially identical to that of the claims, the claimed properties are presumed to be inherent. See MPEP 2112.01. Therefore, because the claim recites a cannula for insertion having a tip with no additional structure, and Richards’781 discloses a cannula having the claimed structure, the device of Richards’781 is presumed to be inherently capable of functioning  such that the cannula tip is configured to generate a bioadhesive bubble for a bioadhesive when a gas flows through the bubble expansion media passageway; maintain the bubble on the cannula tip when the gas stops flowing through the bubble expansion media passageway; and release the bubble when the bubble is brushed against tissue or when the gas flows again through the bubble expansion media passageway. 
. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        14 November 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771